                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DENNIS L. MIX II,

        Plaintiff,
                                                  Case No. 18-cv-516-bbc
   v.

THOMAS LINDH, KAITLIN AHLERS,
ANGELICA ROWEN-FOX, DR. SYED,
DENISE VALERIUS, JAY TURNER,
TRAVIS HAAG AND NICK PESAVENTO,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             01/30/2020
        Peter Oppeneer, Clerk of Court                    Date
